Citation Nr: 0422351	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 50 percent for bipolar 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1943 to January 
1945.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision in 
which the RO denied the veteran's claim for a rating in 
excess of 30 percent for service-connected bipolar disorder.  
The veteran filed a notice of disagreement (NOD) in February 
2000, and a statement of the case (SOC) was issued in March 
2000.  The veteran filed a substantive appeal in August 2000.  

As noted in a March 2001 supplemental SOC (SSOC), during the 
pendency of this appeal, the RO granted a 50 percent rating 
for bipolar disorder, effective May 12, 1999 (the date of the 
veteran's claim for an increase).  Inasmuch as a higher 
evaluation is available this condition, and the veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim for increase remains viable on appeal.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In July 2004, the veteran testified during a hearing before 
the undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is associated with the claims 
file.  During the hearing, the veteran submitted, along with 
a waiver of RO jurisdiction, a June 2004 letter from a 
private physician.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.800 (2003).

Also in July 2004, the undersigned Veterans Law Judge granted 
the veteran's motion to advance his appeal on the docket.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2003).

As a final preliminary matter, the Board notes that the 
record currently includes medical evidence suggesting that 
the veteran's bipolar disorder has rendered him incapable of 
working.  Once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, an informal claim 
for a total rating for compensation purposes based on 
individual unemployability due to service-connected 
disability (TDIU) is raised.  See Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  As this matter has not been 
adjudicated by the RO, and is, thus, not properly before the 
Board, it is referred to the RO for appropriate action.  

The Board's decision granting a 70 percent rating for bipolar 
disorder is set forth below.  The remaining claim for a 
rating in excess of 70 percent for bipolar disorder is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDING OF FACT

The veteran's service-connected bipolar disorder is 
manifested, primarily, by ongoing mood fluctuations (to 
include both depression and hypomania) affecting the ability 
to function independently, appropriately and effectively, 
problems in caring for basic needs, irritability and impaired 
impulse control, difficulty in adapting to stressful life 
circumstances including personal financial matters and work 
related situations, social isolation, and limitation of 
cognitive functions; these symptoms reflect occupational and 
social impairment with deficiencies in most areas.


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 70 percent rating for service-connected bipolar 
disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9432 (2003).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development actions 
needed to render a fair decision on the claim on appeal to 
the extent decided herein (granting, on the evidence 
currently of record, a 70 percent rating for bipolar 
disorder) have been accomplished.   

II.	Background

In its May 1945 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
bipolar disorder.

In its January 1950 decision, the RO increased this rating to 
30 percent.

In a May 1999, the veteran filed a claim for an increased 
rating.

On VA examination in August 1999, the veteran reported that 
presently his mood was stable, he was receiving adequate 
sleep, and his appetite and energy were fine.  He denied 
suicidal or homicidal ideation, hallucinations, or any recent 
episodes of depression or anxiety.  The veteran did state 
that he experienced episodes of racing thoughts, hostility, 
and impulsive behavior that occurred in blocks of time 
approximately three to four times per year.  He also reported 
having no close friends.  On mental status examination, there 
were no suicidal or homicidal ideations.  The veteran was 
alert and oriented times three.  His speech was a bit rapid, 
but was of normal tone and volume.  His mood was reportedly 
fine, although affect was somewhat expansive; his thought 
processes were logical and coherent, with no evidence of 
loosening of associations or flight of ideas, and his thought 
content did not evidence delusions.  Perceptually, there was 
no report of auditory or visual hallucinations.  Memory was 
intact for recent and remote events, and the veteran's 
insight appeared to be good.  

The examiner diagnosed the veteran with bipolar disorder, 
noting that he was currently undergoing a euthymic episode, 
and assigned a Global Assessment of Functioning (GAF) score 
of 60.  The examiner further noted that, while the veteran's 
mood was then euthymic, he did appear to be somewhat impaired 
in social and occupational functioning.  The examiner also 
stated that while the veteran's manic episodes had been 
somewhat helpful while the veteran was working, more recently 
these episodes were causing the veteran impairment primarily 
in social functioning.  The examiner opined that, at that 
point, the veteran appeared to able to manage his financial 
affairs, but also indicated that, during a period of mood 
elation, the veteran's impulsivity might lead to poor 
judgment in the use of his money.         

In an August 1999 rating decision, the RO continued the 30 
percent rating for bipolar disorder.  Thereafter, the veteran 
perfected an appeal of this decision.  In his July 2000 
substantive appeal, the veteran stated that he was forced to 
retire from his former job due to a manic outburst, and that 
he has not worked since.  The veteran also stated that he is 
socially isolated, and experiences marital dysfunction. 

In a February 2000 letter, Dr. R. Lehman, a private 
physician, stated that he had been providing psychiatric 
treatment to the veteran since 1993, and that presently the 
veteran had a significant degree of marital discord, anxiety, 
and diminished functioning.  The veteran also presently was 
isolated and had no friends.  Efforts to treat his bipolar 
disorder were complicated by his sensitivity to medication 
regulation.  Dr. Lehman also noted that the veteran at one 
point had been fired from his job as general agent for an 
insurance company due to his irritability and volatility in 
the workplace.       

In a May 2000 letter, Dr. S. Lehmann, private physician as 
well as a professor of psychiatry, stated that she had 
treated the veteran since April 1998.  She noted that over 
the past year the veteran had continued have mood swings and 
mood lability due to his bipolar disorder.  Pharmacologic 
treatment of his psychiatric illness was complicated by his 
other active medical conditions, include diabetes mellitus, 
pedal edema, and sleep apnea.  The veteran continued to have 
significant marital discord and to feel social isolation.  
Dr. Lehmann also noted that the veteran's overall level of 
functioning continued to be impaired, despite his compliance 
with medication recommendations and regular outpatient 
appointments.    

On VA examination in September 2000, the veteran reported a 
10- to 11-year history of bipolar disorder, and stated that 
he was forced to retire as a result of a manic outburst at 
work one day.  The veteran also reported frequent 
hospitalizations during the 1990s for his bipolar disorder.  
The veteran described having undergone manic episodes in 
which he would experience inflated self-esteem, grandiosity, 
flight of ideas, distractability, increased goal-directed 
activity, and significant irritability.  The veteran's 
spouse, also present during the examination, reported that 
over the years the veteran had experienced symptoms of 
depression as well as mania.  The examiner diagnosed a 
bipolar disorder, and assigned a GAF score of 41.    

As noted in a March 2001 SSOC, the RO increased the veteran's 
rating for bipolar disorder to 50 percent, effective May 12, 
1999.

In his June 2001 statement, the veteran indicated that he was 
continuing his appeal for a increased rating.  The veteran 
also stated that his private treating psychiatrist had 
determined that he was depressed, and had accordingly 
prescribed antidepressant medication for him.

In his October 2001 statement, the veteran indicated that his 
treating psychiatrist had recently pointed out in 
correspondence submitted to the RO, that the veteran was not 
employable and that his condition was becoming progressively 
worse.  The veteran also enclosed a newspaper article dated 
January 2001 describing the symptoms generally associated 
with bipolar disorder. 

On VA examination in May 2002, the veteran reported ongoing 
problems with fluctuations in his mood, as well as with 
attempting to manage this condition through medications.  The 
veteran's spouse, who was present during the examination, 
stated that the veteran had problems with memory, easily 
became irritable, and could not care for his personal needs, 
including following simple instructions.  She also reported 
that the veteran remained at home most of the time, and that 
he had frequent insomnia, poor concentration, periodic 
irritability, and mood fluctuations, mostly involving 
depression, but partially compensated by use of medications.  
On mental status examination, it was noted that the veteran 
was alert, pleasant, and cooperative.  The veteran was able 
to answer questions, but frequently required help from his 
spouse.  The veteran denied suicidal or homicidal ideation.  
No hallucinations or delusions were present, nor were any 
obsessive compulsive or phobic phenomena present.  The 
veteran's mood appeared to the examiner to be euphoric, and 
his affect was flat, but appropriate to thought content.  His 
speech was productive, but slow, and on occasion he could not 
answer questions, particularly those related to dates.  On 
cognitive functions, the veteran was able to complete basic 
mathematical calculations, although he had problems with his 
recent and intermediate memories.  Insight and judgment were 
fair.  The examiner diagnosed bipolar disorder, not otherwise 
specified, and cognitive disorder, not otherwise specified, 
and also assigned a GAF score of 52.       

The May 2002 examiner also noted that, at that time, it 
appeared that the veteran's health overall had taken a turn 
for the worse, primarily because of the veteran's numerous 
physical problems that required medications, as well as a 
noticeable decrease in his cognitive functions.  The examiner 
further stated that the veteran then had deficiencies in 
multiple areas, including caring for his basic needs.  In 
particular, the veteran had frequent problems with his mood, 
thinking, and judgment because of his superimposed cognitive 
disorder.  The examiner also stated that if it were not for 
the veteran's strong family support system, the veteran would 
likely require placement in a nursing care facility.    

In a June 2004 letter, Dr. S. Lehmann stated that the veteran 
had a more than 20 year history of bipolar disorder, and that 
he most likely was fired from his last job as a result of his 
bipolar disorder, and has not been employable since then.  
Dr. Lehmann also noted that over the past five years, the 
veteran had continued to expe0000rience mood lability, with 
depressive periods of low energy and dysphoria, alternating 
with extended periods of hypomania marked by elevated energy, 
irritability, and impulsivity.  These mood swings had 
persisted despite the veteran's compliance with psychiatric 
medication, and had negatively impacted his relationships 
with family members as well as his ability to manage personal 
business affairs.  The physician noted that, over the past 
year, in particular, the veteran had suffered from a more 
prolonged period of hypomania marked by racing thoughts, 
hyper-talkativeness, feeling "revved up", irritability, and 
a short temper.  His mood disorder had also become more 
difficult to stabilize with medication.     

During the July 2004 hearing, the veteran testified that he 
has been receiving treatment from the same psychiatrist for 
at least 10 years, on average of once every 2 to 3 weeks, and 
that throughout that time period he has also been 
hospitalized on numerous instances as a result of his bipolar 
disorder.  The veteran also stated that his psychiatric 
disability has increased in severity to the extent that he 
feels like he cannot function any longer, and that recently 
he has been "blowing up" in response to stressful life 
experiences almost 2 to 3 times per day.  The veteran 
described in particular various situations involving 
financial affairs affecting him and his family that have 
caused him to become angry and upset.  Also, approximately 3 
years ago, the veteran while driving began to experience 
racing thoughts, and as a result was involved in an auto 
accident in which his vehicle as totaled.  The veteran 
further stated that psychotropic medications are of only 
limited usefulness in helping to treat his bipolar disorder.     



III.	Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessment of 
the severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the veteran's bipolar disorder has been rated 
as 50 percent disabling under the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code 9432.  Under that code, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

Considering the evidence-to include the veteran's hearing 
testimony- n light of the above-noted criteria, and 
affording the veteran the benefit of the doubt (see 38 C.F.R. 
§ 3.102 and 38 U.S.C.A. § 5107(b)), the Board finds that, in 
this case, the evidence is sufficient to warrant a 70 percent 
rating for bipolar disorder.  

The two private psychiatrists that have more recently treated 
the veteran, as indicated in their respective letters of 
February 2000 and May 2000, have noted the veteran's ongoing 
mood swings and mood lability, social isolation, and overall 
diminished level of functioning, as well as the complications 
he has encountered in attempting to treat his bipolar 
disorder through medication and regular counseling. In the 
February 2000 letter, it was also noted that the veteran had 
been fired from a recent job due to his irritability and 
volatility in the workplace.  

On VA examination in May 2002, the veteran reported ongoing 
fluctuations in his mood and problems with attempting to 
manage this condition through medications, and the veteran's 
spouse reported that the veteran had memory problems, easily 
became irritable, and could not care for his personal needs.  
On mental status examination it was noted that the veteran's 
overall health had recently deteriorated, in part because of 
a deterioration in cognitive functions, and that the veteran 
had frequent problems with his mood, thinking, and judgment 
because of his superimposed cognitive disorder.  It was also 
documented that the veteran had deficiencies in multiple 
areas, including caring for his basic needs, and that if it 
were not for the veteran's family support system he would 
likely require placement in a nursing care facility.  The 
examiner diagnosed the veteran with a bipolar disorder and a 
cognitive disorder.      

A June 2004 letter from a treating psychiatrist (the same 
psychiatrist that had submitted the May 2000 letter) 
documented that the veteran continued to experience mood 
liability with depressive periods of low energy and 
dysphoria, alternating with extended periods of hypomania 
marked by elevated energy, irritability, a short temper, and 
impulsivity; these symptoms had adversely impacted the 
veteran's personal relationships and his ability to manage 
his own financial affairs.  It was also noted that the 
veteran was most likely fired from his last job as a result 
of his bipolar disorder, and has not been employable since 
then.  Additionally, during the July 2004 hearing, the 
veteran testified as to his ongoing mood fluctuations, 
difficulty in coping with life events, and social isolation.  

The Board finds that the above-referenced evidence indicates 
that the veteran's bipolar disorder is manifested, primarily, 
by near-continuous mood fluctuations (to include depression 
and hypomania) affecting the ability to function 
independently, appropriately and effectively, impaired 
impulse control, difficulty in adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  These symptoms suggest occupational 
and social impairment with deficiencies in most areas, the 
level of impairment contemplated in the next higher, 70 
percent, evaluation.  The Board also points out that, as 
there is no clear medical indication that the symptoms and 
effects of bipolar disorder can be distinguished from those 
attributable to any cognitive disorder, the benefit-of-the-
doubt doctrine dictates all psychiatric symptoms be 
attributed to the veteran's bipolar disorder.  See Mittleider 
v. West, 11 Vet. App. 181 (1998); 38 U.S.C.A. § 3.102.  

Further, the Board notes that the 70 percent rating assigned 
herein is consistent with the GAF of 41 percent assigned by 
the September 2000 VA examiner.  According to the Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a GAF is 
a score reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  The DSM-IV defines GAFs between 41 
and 50 as indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational or 
school functioning.  While, more recently, a May 2002 VA 
examiner assigned a GAF of 52 (indicating overall moderate 
symptoms, or moderate difficulty in social, occupational or 
school functioning, the Board notes the GAF, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue, but must be considered 
in light of the actual symptoms of the veteran's disorder.  
See 38 C.F.R. § 4.126(a).  In this case, as indicated above, 
the symptoms reported on various examinations and in hearing 
testimony, suggest a greater degree of impairment than that 
contemplated by a GAF of 52.

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for a 70 percent evaluation for bipolar 
disorder, under Diagnostic Code 9432, have been met.  


ORDER

A rating of 70 percent for bipolar disorder is granted, 
subject to the legal authority governing the payment of 
monetary benefits.


REMAND

In this appeal, the veteran has not specifically limited his 
claim to a request for a 70 percent initial disability 
rating; moreover, inasmuch as a higher evaluation for bipolar 
disorder is potentially available, a claim for a rating in 
excess of 70 percent remains viable on appeal.  See AB,  6 
Vet. App. 35, 38 (1993).  The Board finds that additional RO 
action on this claim is warranted.  

VA must attempt to obtain pertinent outstanding medical 
evidence from private treatment providers when the veteran 
has identified such evidence.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2003).  In his May 1999 
statement, the veteran noted that he had received treatment 
for his bipolar disorder exclusively from the Johns Hopkins 
Hospital in Baltimore, Maryland.  During the July 2004 
hearing, the veteran indicated that he has been receiving 
treatment from a psychiatrist at Johns Hopkins Hospital since 
1993; the veteran further indicated that he underwent 
hospitalization at this institution at some point for 
psychiatric treatment.  While May 2000 and June 2004 letters 
from the veteran's treating psychiatrist at Johns Hopkins 
Hospital are of record, the RO should ensure that all 
outstanding records from this institution are obtained and 
associated with the claims file.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, __ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  The RO's letter should also invite the 
veteran to submit all evidence in his possession.  After 
providing the appropriate notice, the RO should attempt to 
obtain any additional evidence for which the veteran provides 
sufficient information, and, if needed, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2003).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  For 
the sake of efficiency, the RO's adjudication of the claim 
should include consideration of all evidence added to the 
record since the RO's initial certification of the appeal to 
the Board (to include that received during the Board 
hearing).

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	RO should send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
provide information and authorization to 
enable it to obtain all outstanding 
treatment records from the Johns Hopkins 
Hospital.

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claims within 
the one-year period).

2.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.	The RO must also review the claims file 
to ensure that any additional notification 
and/or development required by the VCAA 
has been accomplished.  

5.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the issue of a rating in 
excess of 70 percent for bipolar disorder 
in light of all pertinent evidence (to 
include all that added to the record since 
the RO's initial certification of the 
appeal to the Board) and legal authority 
(to include the provisions of 38 C.F.R. § 
3.321, previously cited to and 
considered).  

6.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



